UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
DAVONTA MITCHELL, CIVIL DOCKET NO. 1:16-CV-1351-P
Petitioner
VERSUS JUDGE DRELL
SANDY MCCAIN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (Doc. 46), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2254 (Doc. 1) is hereby DENIED and DISMISSED with prejudice.

THUS DONE AND SIGNED at Alexandria, Louisiana, this 5 Say of

Duce Bayz 2019.

 

oD oS
DEE. D. DRELL

UNITED STATES DISTRICT JUDGE

 

 
